UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1389



In Re:   RICHARD HAMLETT,

                                                                 Debtor.



RICHARD HAMLETT,

                                                 Plaintiff - Appellant,

             versus


BANK UNITED,

                                                  Defendant - Appellee,

             and


EVELYN K. KRIPPENDORF,

                                                                Trustee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-700-7, BK-98-2653-7-RKR, AP-00-199-7)


Submitted:    September 30, 2002             Decided:   October 10, 2002


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Gary M. Bowman, Roanoke, Virginia, for Appellant.      Matthew D.
Huebschman, JEFFREY A. FLEISCHHAUER, P.C., Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Richard Hamlett appeals the district court’s order reversing

the bankruptcy court’s orders granting default judgment in favor of

Hamlett and denying Bank United’s motion for reconsideration.   Our

review the record, the parties’ briefs, and the district court’s

opinion discloses no reversible error.   Accordingly, we affirm on

the reasoning of the district court.   See Hamlett v. Bank United,

No. CA-01-700-7 (W.D. Va. Mar. 11, 2002).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2